     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9
10                                UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA
12                                         FRESNO DIVISION
13
     CHRISTEEN MARIE OBERTS,                         )    Civil No. 1:18-cv-00142-GSA
14                                                   )
             Plaintiff,                              )    STIPULATION AND PROPOSED ORDER
15                                                   )    FOR A FIRST EXTENSION OF TIME
16                   v.                              )    FOR DEFENDANT TO FILE HER
                                                     )    RESPONSIVE BRIEF
17   NANCY A. BERRYHILL,                             )
     Acting Commissioner of Social Security,         )
18
                                                     )
19           Defendant.                              )
                                                     )
20
21
22           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her responsive brief. Defendant respectfully requests this extension because the undersigned
25   has a very heavy workload, especially with additional administrative duties for the end of the
26   federal fiscal year.
27
     Stip. to Extend Def.’s Responsive Brief
28


                                                      1
 1          The new due date for Defendant’s responsive brief will be Monday, November 12, 2018.
 2
                                               Respectfully submitted,
 3
 4   Date: October 12, 2018                    LAW OFFICES OF STUART T. BARASCH
 5
                                        By:    /s/ Stuart Barasch*
 6                                             STUART BARASCH
                                               * By phone authorization on October 12, 2018
 7                                             Attorney for Plaintiff
 8
 9   Date: October 12, 2018                    MCGREGOR W. SCOTT
                                               United States Attorney
10
11                                      By:    /s/ Michael K. Marriott
                                               MICHAEL K. MARRIOTT
12                                             Special Assistant United States Attorney
                                               Attorneys for Defendant
13
14
     Of Counsel
15   Jeffrey Chen
     Assistant Regional Counsel
16   Social Security Administration
17
18   IT IS SO ORDERED.
19
        Dated:    October 14, 2018                          /s/ Gary S. Austin
20                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                  2
